The opinion of the court was delivered by
Wilson, J.
The plaintiff, on the 5th day of January, 1864, re-enlisted as a veteran soldier in the military service of the United States, for the term of three years, to the credit of the defendants, and counted upon the quota of that town. He served until the 18th day of May, 1864, when he deserted said service. He was entered and returned upon the rolls of his company and regi*627ment as a deserter on and from said 18tli of May until the 28th of March, 1865, when he returned to said service under the proclamation of the President of the United States, issued the 11th of said month. The town of Rutland, on the 7th of March, 1865, regularly voted to pay a bounty of $500 to re-enlisted veterans, by virtue of which the plaintiff claims to recover. But this vote contains the following proviso : “ Provided that no part of such sum of $500 shall be paid to any soldier who has deserted, or may desert, or to his representatives.” It is said by the plaintiff’s counsel that Barnes did not desert the service ; that he was absent without leave, and was reported a deserter. But the agreed case shows not only that the plaintiff was reported a deserter, but also that he actually deserted the service nearly a year before the vote to pay a bounty was passed by the town, and that he was a de-' serter at that time. The plaintiff insists that the defendant town, by the proviso in said vote, did not intend to deprive the soldier of the bounty, even though he was absent from a few roll-calls, if he ultimately returned to duty, for whatever reason, and was honorably discharged. But the language of the vote is too plain to admit of any doubt as to the intention of the town. The plaintiff had not, either at the time he deserted, or at the time the vote was passed, any right’of action, or even claim against the defendants for military service performed by him, and being a deserter, he could not have expected the town would vote to give him what he was not legally or morally entitled to receive or claim. Nor can any one reasonably suppose the town intended to make a promise to the plaintiff, knowing that he could not enforce it by suit. The act of 1864 provides “ That no action shall be sustained by a soldier for such bounty or pay when said soldier has deserted the service.” The defendant town did not know, at the time the vote was passed, that Barnes was a deserter, but knew that soldiers had deserted the service, and that others might commit the same offense. Hence, the town, as an additional protection, in case of desertion, excepted from the vote those who had deserted, and those who should desert the service. The plaintiff comes within the exceptional clause, and no bounty was voted to him by the town. The vote constitutes a promise by the town *628to pay the sum of $500 to each and every veteran soldier who had re-enlisted for and been credited to the town of Rutland,-and had not been paid any town bounty, and had not deserted, and should not desert the service. We think this construction is warranted by the language of the vote, and that it gives the promise all the effect it was intended to have. . The fact that the plaintiff returned to the service, and was pardoned, does not affect the construction of the vote, nor give him the right to a town bounty where none had been voted to him.
The pro forma judgment of the county court is reversed, and judgment for the defendants to recover their costs.